Appellants were convicted of the offense of unlawfully being in possession of "one-half gallon of moonshine whiskey," which was found in a "meal box" in their home. Tom Cartright was absent from the home at the time; and Mrs. Tom Cartright was shown by the undisputed testimony to have been away from the home for some time during the morning before the whiskey was discovered by the officers later in the same morning.
Two men — boarders with Mr. and Mrs. Tom Cartright — were shown to have resided in the same house where the whiskey was found; and the father of Tom Cartright, who was pretty bad about drinking whiskey, was shown to have the "run of the place," so to speak, — sometimes spending as much as two weeks there "sobering up," as the witnesses put it.
It was further shown that this father came into the house with a "package under his arm," which he carried into the kitchen *Page 144 
where the meal box was located, on the very day of the discovery of the whiskey which set the wheels of justice in motion; and that at the time he came in neither Tom Cartright nor his wife was at home.
Both appellants denied any connection with, or knowledge of, the whiskey in question.
The court has read the entire testimony, sitting en banc.
The question of whether or not the verdict of the jury was "against the great weight of the evidence" is properly presented.
We think it was.
The judgments are reversed, and the cause remanded.
Reversed and remanded.